Citation Nr: 0410396	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  00-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 10, 
1999, for award of service connection for gunshot wound (GSW), 
left foot.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran testified at Travel Board in November 2003 before the 
undersigned Veterans Law Judge, who is designated by the Chairman 
of The Board to conduct hearings pursuant to 38 U.S.C.A. § 7102 
(West 2002).  A transcript of the hearing testimony has been 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran testified that he filed a claim for service connection 
for his GSW in 1970 with the Los Angeles, California, RO and with 
the Phoenix, Arizona, RO in 1974.  Further, he related that both 
of those claims were denied and he did not appeal them.  
Transcript (T), p. 3.  The veteran's testimony indicates there was 
another claim filed in 1988.  T., p. 4.  The Board notes a 1988 VA 
treatment entry which addresses a GSW, left foot, and reflects the 
veteran was last seen in 1974.  There also is a Phoenix RO letter 
to the veteran dated in December 1988 which informs the veteran 
that more evidence is needed to support his claim.  There is no 
record in the claim file of a response to this letter or of an 
adjudication action.  In fact, the claim file does not contain any 
record of the veteran's claims in 1970 and 1974.

The Board notes records of extensive efforts by the RO to obtain 
any existing treatment records, but it is not clear from the 
current record that all ROs with which the veteran dealt have been 
queried as to whether a claims file may exist at that location.  

Further, the Board notes a RO development action for records on 
which the Social Security administration (SSA) based an award of 
disability benefits but no evidence of a response.  If there are 
no records available from SSA, such response should be requested 
to clarify the record.

As concerns the veterans claim for service connection for hearing 
loss, the veteran testified he was exposed to acoustical trauma as 
a helicopter door gunner in Vietnam.  He also was exposed to 
acoustical trauma in his post-service occupation in the aerospace 
industry.  T., p. 7.  The Board notes that, while the veteran's 
1970 Report of Medical Examination at Separation rated his hearing 
as within normal limits, his 1967 Report of Medical Examination 
for Induction reflects no decibel loss whatsoever, whereas a 1968 
Report of Medical Examination reflects the onset of some decibel 
loss as does the 1970 Report of Medical Examination for 
Separation.  The Board also notes that the March 2003 VA audio 
examination report does not comment on this fact.

Accordingly, the case is REMANDED for the following:

1.  The RO shall request the Los Angeles, California, and Phoenix, 
Arizona, ROs to search their respective claim file repositories 
for any file or record connected with the veteran.  Should either 
or both ROs provide a negative response, please include that in 
the claim file.  If records are located, they should be associated 
with the claims folder maintained at Nashville.

2.  After the above is completed, the RO shall obtain from the SSA 
the records pertinent to the veteran's claim for Social Security 
disability benefits as well as the medical records relied upon 
concerning that claim, or provide a record of a negative response 
from the SSA.

3.  After the above is completed, the RO shall arrange for another 
ea, nose, and throat, and audiometric examination(s).  Request the 
examiner(s) to render an opinion on the audiograms of 1967, 1968, 
and 1970.  Specifically, whether it is as least as likely as not 
(probability of at least 50 percent) that the audiograms of 1968 
and 1970 show the onset of chronic hearing loss.  In any event, if 
hearing loss is found, the etiology should be set forth if 
possible.  If the examiner(s) are unable to render an opinion, 
request that a statement to that effect is provided.

4.  After all of the above is completed, the RO shall review all 
of the evidence obtained since the supplemental statement of the 
case (SSOC) in light of all the other evidence of record.  To the 
extent that any benefit sought on appeal remains denied, issue the 
veteran a SSOC and, if all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





